Exhibit 10.69

XBOX LIVE SERVER PLATFORM ADDENDUM
TO THE XBOX 360 PUBLISHER LICENSING AGREEMENT

This Xbox Live Server Platform Addendum to the Xbox 360 Publisher Licensing
Agreement (this “XLSP Addendum”) is entered into and effective as of the later
of the two signature dates below (the “Effective Date”) by and between Microsoft
Licensing, GP, a Nevada general partnership (“Microsoft”), and Activision
Publishing, Inc. (“Publisher”), and supplements the Xbox 360 Publisher License
Agreement between the parties dated as of 10/25/05 (the “Xbox 360 PLA”).  Except
as expressly provided otherwise in this XLSP Addendum, capitalized terms have
the same meanings ascribed to them in the Xbox 360 PLA.  The terms of the Xbox
360 PLA are incorporated by reference, and except to the extent expressly
modified by this XLSP Addendum, the Xbox 360 PLA remains in full force and
effect and is hereby ratified and confirmed.

RECITALS

A.                                   Under the Xbox 360 PLA, Publisher may may
include in its Xbox 360 Software Titles certain Online Features accessible via
Xbox Live.  Generally, Xbox Live is a closed online network accessible only by
servers owned and operated by Microsoft.

B.                                     Publisher wishes to host on Publisher’s
servers some or all of the Online Content for its Xbox 360 Software Titles in
accordance with the terms and conditions set forth herein.

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:

1                                         Definitions

1.1                                 “Publisher Hosted Online Content” any
content, including without limitation any Online Content that is hosted and
served through the Publisher Hosting Services under the terms of this XLSP
Addendum.

1.2                                 “Publisher Hosting Services”  means
Publisher’s hosting of Publisher’s hosting of Publisher Hosted Online Content
pursuant to the terms and conditions of this XLSP Addendum, whether performed by
Publisher or a Third Party Host, including operating, maintaining and
controlling the servers necessary for the provision of Publisher Hosted Online
Content.

1.3                                 “Third Party Host” means a third party
providing Publisher Hosting Services on behalf of Publisher.

1.4                                 “Xbox Life Server Platform” or “XLSP” means
Microsoft’s platform and/or server architecture which enables the Publisher
Hosting Services to function as an expansion to the features available from the
Xbox Live service.

1.5                                 Xbox Live User Content” means any content
that originates from Xbox Live Users in any format and that is published through
or as part of any Publisher Hosted Online Content, but excluding Xbox Live User
Communications.

1.6                                 “Xbox Live User Communications” means
transient voice and text communications sent from an Xbox Live User to one or
more Xbox Live Users (e.g., voice chat).

CONFIDENTIAL

1


--------------------------------------------------------------------------------


2                                         Approval and Certification

All proposed Publisher Hosting Services and Publisher Hosted Online Content must
go through the same approval process as set forth in the Xbox 360 PLA (i.e, the
stages for Concept approval, pre-Certification, Certification and Marketing
Materials approvals that apply to all aspects of the Software Title).  All
Publisher Hosting Services and Publisher Hosted Online Content is subject to the
same terms to which any Software Title and/or Online Content is subject per the
Xbox 360 PLA.  In order to pass a Software Title using XLSP through
Certification, Publisher may be required to submit additional information about
its server architecture and access to its server environment sufficient to
enable Microsoft to conduct resting of the Publisher Hosting Services.  In
addition to the requirements under this XLSP Addendum, Publisher acknowledges
and agrees that it will be bound by all XLSP policies set forth in the Xbox 360
Publisher Guide.

3                                         Privacy

As a condition for Certification, Microsoft may require Publisher to have a
separate terms of use or privacy policy under Publisher’s name and implemented
in a manner that is acceptable to Microsoft.  Microsoft must expressly consent
to any collection of Xbox Live User personally identifiable information and in
such event, Publisher may collect only what user data that is legitimately
necessary for the intended purpose and may not use any such user data relating
to the Xbox 360 and the Xbox Live service in any manner outside of the Publisher
Hosting Services. In the event Microsoft requires that Publisher use a separate
terms of use or privacy policy for the Publisher Hosting Services, then such
policies will clearly state that (i) that the Xbox Live User’s personal
information will be shared with Microsoft, and (ii) that the Xbox Live User will
be subject to the terms and conditions of the Microsoft Privacy Statement and
the Xbox Terms of Use. Such notice must contain hyperlinks to the Xbox Live
terms of use, privacy statement, and code of conduct currently located at
http://www.xbox.com/en-US/xboxlive.  Publisher agrees that any separate terms of
use or privacy policy will be in addition to and not conflicting with the Xbox
Live terms of use, privacy statement and code of conduct.

4                                         Beta Trials

At any time prior to Certification of the Software Title, Microsoft may require
that internal or public beta testing be conducted by or on behalf of Microsoft
(the “Beta Trials”).  Microsoft’s prior written approval, which may be withheld
in Microsoft’s sole discretion, is required for any Beta Trials.  All feedback
provided by Microsoft to Publisher as a result of the Beta Trials is advisory in
nature, and satisfactory feedback from the Beta Trials is not an indication that
the Publisher Hosted Online Content will be approved following the Certification
submission.  Likewise, Beta Trial feedback may include information regarding
violations of technical Certification requirements that could, if not addressed
by Publisher, result in Certification failure.

5                                         Publisher Hosting Services

5.1                                 Publisher Responsibility.  Publisher is
responsible for hosting the Publisher Hosted Online Content and providing the
Publisher Hosting Services.  Publisher shall operate the Publisher Hosting
Services in a manner that meets or exceeds standards of quality, performance,
stability, and security generally accepted in the industry, and those specific
requirements set forth below in this section and in the Xbox 360 Publisher
Guide.

5.2                                 Third Party Host.  If Publisher is using a
Third Party Host to provide the Publisher Hosting Services, Publisher may
provide to the Third Party Host access to only those portions of the XDK that
are necessary for the Third Party Host to perform Publisher’s Hosting Services. 
Prior to using the services of any Third Party Host, the Third Party Host and
Publisher must sign a Third Party Hosting Agreement substantially and materially
in the form set forth in Exhibit A, and Microsoft must accept and approve such
agreement in writing.  Publisher hereby unconditionally and irrevocably
guarantees the Third Party Host’s performance of the applicable obligations and
restrictions imposed by this XLSP Addendum and the Third Party Hosting
Agreement.

2


--------------------------------------------------------------------------------


5.3                                 Publisher Hosting Service Requirements. 
Publisher shall adhere to the following requirements and upon request from
Microsoft, Publisher shall provide Microsoft with sufficient information to
verify compliance with these requirements:

5.3.1                        Operation.  Publisher shall monitor the operation
and performance of the Publisher Hosting Services, respond to technical and Xbox
Live User inquiries, and have rules, policies, and procedures for the Publisher
Hosting Services that are consistent with the standards defined below or as
otherwise provided by Microsoft from time to time in the event Microsoft
reasonably determines that the standards need to be updated in light of industry
standards.

5.3.2                        Reporting and Technical Policies.  The parties
shall follow the communication processes for sharing and updating each other’s
technical teams set forth in the Xbox 360 Publisher Guide. In addition,
Publisher shall follow the technical processes, policies, rules, and detailed
procedures for notification, escalation and reporting of scheduled and
unscheduled maintenance and problems that might occur with the Publisher Hosting
Services as set forth in the Xbox 360 Publisher Guide.  Each party is
responsible for notifying the other in the event that it discovers a technical
problem with the service of the other party.  Publisher shall provide Microsoft
five (5) business days advanced written notice of Publisher’s scheduled
downtimes, and Publisher shall use commercially reasonable efforts to schedule
maintenance downtimes for the Publisher Hosting Services at the same time as
Microsoft’s scheduled downtimes for Xbox Live. Upon notification of a scheduled
downtime for the Publisher Hosting Services, Microsoft may at its option request
an alternate time for such scheduled maintenance and Publisher shall use
commercially reasonable efforts to accommodate Microsoft’s request.

5.3.3                        Server Capacity and Load.  Publisher shall use
commercially reasonable efforts to support all users of its Publisher Hosting
Services, including operating sufficient computing resources for user traffic,
and shall immediately inform Microsoft of the failure of relevant Publisher
Hosting Services.  Publisher shall ensure that load on the Publisher Hosting
Services system does not exceed 75% of the measured capacity of the system,
where “capacity” is defined as the maximum load which can be sustained by the
system.  Publisher must describe in writing the tools and techniques to be used
in measuring system capacity and load, which tools and techniques must be
recognizable as industry standard practices and which must be agreed to in
advance by Microsoft.  Publisher shall measure the load on the Publisher Hosting
Services at intervals of no more than five (5) minutes.  Publisher shall retain
records of load measurements for no less than one week, and shall make such
records accessible to Microsoft upon request. Should changes to the system occur
which necessitate changes in the tools and techniques used to measure capacity
and load, or should the capacity of the system materially increase or decrease,
Publisher shall inform Microsoft within five (5)business days.

5.3.4                        Uptime.  The Publisher Hosting Services shall have
uptime of 99.5% per month, where uptime is defined as the portion of time when
the system is accessible and available to Xbox Live Users.  Uptime will be
calculated on a monthly basis assuming conformance with the industry standard of
monitoring uptime every five (5) minutes.  Publisher will report the uptime
statistics to Microsoft upon request.  Scheduled maintenance done pursuant to
Section 5.3.2 above may be deducted when calculating uptime.

5.3.5                        Service Location.  Publisher must locate all
servers used to operate the Publisher Hosting Services in approved territories
as provided for in the Xbox Publisher Guide.

5.3.6                        Troubleshooting; Notice to Users.  If the Publisher
Hosting Services are unable to establish a connection to Xbox Live, then
Publisher will work with Microsoft to troubleshoot the

3


--------------------------------------------------------------------------------


cause of the problem and diligently work to fix any such problem.  During any
time in which a Software Title or any Publisher Hosted Online Content using the
Publisher Hosting Services are unable to establish a connection to the Publisher
Hosting Services, then Publisher will display the appropriate message to the
Xbox Live User in accordance with the Xbox 360 Publisher Guide.

5.4                                 Customer Support.  As set forth in the Xbox
360 PLA, as between Microsoft and Publisher, Publisher is solely responsible for
providing customer support to Xbox Live Users for Publisher Hosted Online
Content and Publisher Hosting Services.  Except as expressly set forth herein,
Publisher acknowledges and agrees that Microsoft has no support responsibilities
whatsoever to Xbox Live Users for the Publisher Hosted Online Content and
Publisher Hosting Services.

5.5                                 Xbox Live Family Settings Features. 
Publisher Hosting Services and Publisher Hosted Online Content shall at all
times comply with the requirements of the Xbox 360 Publisher Guide and the
technical Certification requirements related to the family settings features of
the Xbox 360 and Xbox Live..

5.6                                 Law Enforcement and Regulatory
Requirements.  Publisher is responsible for ensuring that the Publisher Hosting
Services and Publisher Hosted Online Content comply with all legal and
regulatory requirements that apply in the jurisdictions in which such services
or content are made available.  Publisher may be required to provide Microsoft
with information including legal opinions to verify that the Publisher Hosting
Services and Publisher Hosted Online Content comply with applicable laws.  In
addition, Publisher agrees that it will promptly reply to and comply with any
requests by any law enforcement officials regarding the Publisher Hosting
Services or Publisher Hosted Online Content.

5.7                                 Publisher Contact.  As provided in the Xbox
360 Publisher Guide, Publisher shall designate at least one full-time employee
as a product or program manager to the services contemplated under this XLSP
Addendum, responsible for serving as Microsoft’s liaison, performing Publisher’s
obligations under this Agreement, and serving as primary contact to Microsoft.

6                                         Xbox Live User Content

6.1                                 Microsoft Approval.  Publisher may not allow
Xbox Live Users to create, share or otherwise provide Xbox Live User Content in
connection with a Software Title without Microsoft’s express approval.  If
Publisher wants to make Xbox Live User Content available as part of Publisher
Hosted Online Content, Publisher will provide to Microsoft a detailed
description of the process and procedures Publisher will have in place regarding
such Xbox Live User Content.

6.2                                 Claim of Infringement.  If Microsoft has
approved Publisher allowing Xbox Live User Content, Publisher shall maintain a
procedure for removing Xbox Live User Content in the event of a claim of
infringement, which procedure shall comply with all applicable laws and
regulations.  Microsoft may notify Publisher of any complaints Microsoft
receives related to Xbox Live User Content.  Publisher shall remove allegedly
infringing Xbox Live User Content upon receipt of a third party claim or notice
from Microsoft, but in any event no later than forty-eight (48) hours after
receipt of such claim.  Publisher agrees to notify Microsoft as soon as
commercially reasonable (and in any event no later than forty-eight (48) hours
after receipt) of any such claims of infringement and to update Microsoft as to
steps taken in response thereto.  In order to mitigate escalation of any such
claims, Microsoft may in its good faith discretion take control over any such
claim and be the sole source of communications to the claimant.

6.3                                 Additional Circumstances for Removal of Xbox
Live User Content.  Microsoft may in its discretion request that Xbox Live User
Content be removed by Publisher pursuant to the procedures described above for
Xbox Live User violations of the Xbox Terms of Use and/or Code of Conduct.

4


--------------------------------------------------------------------------------


7                                         Action by Microsoft

In the event Publisher fails to perform any of its obligations under this XLSP
Addendum, including failure to conform to the approved Concept for the Software
Title and/or Publisher Hosting Services, Microsoft has the right, without
limiting any of its other rights and remedies under the Agreement, to restrict
access to the Publisher Hosted Online Content and disconnect Publisher Hosting
Services from Xbox Live.  Microsoft, in its discretion, may restrict the
uploading of Xbox Live User Content to, or require Publisher to remove Xbox Live
User Content from, Xbox Live in accordance with the Xbox Live Terms of Use, the
Xbox Live Privacy Policy and the Xbox Live Code of Conduct.

8                                         Term and Termination

8.1                                 Term.  The Term of this XLSP Addendum is the
same as set forth in the Xbox 360 PLA.

8.2                                 Effect of Termination.  Upon termination or
expiration of the Xbox 360 PLA and/or this XLSP Addendum, Publisher shall
continue to support existing Publisher Hosted Online Content until the earlier
of (1) the end of the Finished Product Unit sell-off period as set forth in the
Xbox 360 PLA, or (2) the end of the Minimum Commitment term for Online Content
(as defined in the Xbox 360 PLA).  Additionally, Publisher shall continue to
support any event-based Publisher Hosted Online Content that started before
termination or expiration.  To the extent Publisher has support obligations
pursuant to this Section 8.2 following termination or expiration, all of
Publisher’s obligations under this XLSP Addendum will continue to apply.  If
this XLSP Addendum is terminated due to Publisher’s breach, then Microsoft has
the right to immediately terminate the availability of the Publisher Hosted
Online Content and require that the operation of Publisher Hosting Services
immediately cease, and all Microsoft software or materials be immediately
returned to Microsoft.

8.3                                 Survival.  The following Sections of this
XLSP Addendum shall survive expiration or termination of this XLSP Addendum:  9
and 10.  Other sections shall survive in accordance with their terms.

9                                         Warranties

In addition to the warranties set forth in the Xbox 360 PLA, Publisher
additionally warrants and represents that:

9.1                                 Any and all information, data, logos,
software or other materials provided to Microsoft and/or made available to Xbox
Live Users via Publisher Hosted Online Content or the Publisher Hosting Services
complies with all laws and regulations and does not and will not infringe upon
or misappropriate any third party trade secrets, copyrights, trademarks,
patents, publicity, privacy or other proprietary rights.

9.2                                 The Publisher Hosted Online Content and the
Publisher Hosting Services do not and will not contain any messages, data,
images or programs which are, by law, defamatory, obscene or pornographic, or in
any way violate any applicable laws (including without limitation laws of
privacy) of the territory where the Publisher Hosted Online Content is
distributed or hosted.

9.3                                 The Publisher Hosted Online Content and the
Publisher Hosting Services do not harvest or otherwise collect information about
Xbox Live Users, including e-mail addresses, and the Publisher Hosted Online
Content and the Publisher Hosting Services do not link to any unsolicited
communication sent to any third party.

9.4                                 Publisher will not serve any Publisher
Hosted Online Content that is not approved in the Software Title’s Concept.

5


--------------------------------------------------------------------------------


9.5                                 Publisher has obtained all necessary rights
and permissions for its and Microsoft’s use of the Xbox Live User Content and
the Xbox Live User Content does not infringe the intellectual property rights of
any third party.

10                                  Indemnification

The indemnification obligations of the parties under the Xbox 360 PLA extends to
any breach by either party of its warranties, representations or covenants set
forth in this XLSP Addendum.  With regard to the Publisher Hosting Services,
Publisher’s warranties, representation, covenants and indemnification
obligations apply regardless of whether or not Publisher has engaged a Third
Party Host to perform all or any of the Publisher Hosting Services.  Publisher’s
indemnity obligation applies to any third party claims arising out of
Microsoft’s use of the Xbox Live User Content.

11                                  Sub-Publishing

Publisher may enter into sub-publishing arrangements as provided for in the Xbox
360 PLA with respect to Software Titles subject to this XLSP Addendum, provided
that Publisher remains in control of and responsible for the operations of all
Publisher Hosted Online Content and Publisher Online Services.  If Publisher
desires to transfer the ownership and operation of Publisher Online Services to
its sub-publishing partner, then the sub-publisher must be treated as a Third
Party Host hereunder or Publisher must get confirmation in writing that the
sub-publisher has its own XLSP Addendum in place with Microsoft.

12                                  Written Amendment and Approvals

Approvals under this XLSP Addendum that are required to be in writing require
the exchange of written signatures by authorized individuals of each party. 
Email or oral approvals will not be valid.  This XLSP Addendum may not be
modified except by written agreement dated after the date of this XLSP Addendum
and signed by Publisher and Microsoft.

IN WITNESS WHEREOF, the parties hereto have caused this XLSP Addendum to be
executed as of the Effective Date on the dates indicated below.

“Microsoft”

 

“Publisher”

MICROSOFT LICENSING, GP

 

ACTIVISION PUBLISHING, INC.

 

 

 

/s/ Brian Russell

 

/s/ Greg Deutsch

By (sign)

 

By (sign)

 

 

 

Brian Russell

 

Greg Deutsch

Name (Print)

 

Name (Print)

 

 

 

Group Program Manager

 

Vice President, Business and Legal Affairs

Title

 

Title

 

 

 

2-6-07

 

January 29, 2007

Date

 

Date

 

6


--------------------------------------------------------------------------------


EXHIBIT A

THIRD PARTY HOST AGREEMENT

For good and valuable consideration, ____________________, a corporation of
______________________ (“Third Party Host”) hereby covenants and agrees with
Microsoft Licensing, GP (“Microsoft”), a Nevada General Partnership, and
___________________ (“Publisher”), a ______________ that Third Party Host shall
comply with all obligations and terms and conditions of Publisher related to the
XDK License and the Publisher Hosting Services as defined in and pursuant to the
Xbox 360 Publisher License Agreement between Microsoft and Publisher dated
___________ and the Xbox Live Server Platform Addendum to the Xbox 360 Publisher
Licensing Agreement between Microsoft and Publisher dated ____________
(collectively the “Agreement”).

It is a condition precedent to the effectiveness of this Third Party Host
Agreement that the Third Party Host execute and return to Microsoft a signed XDK
License, including Nondisclosure Agreement.

Except as provided below, this Third Party Host Agreement commences on the
Effective Date set forth above and continues until the earlier of termination or
expiration of the Agreement.

Nothing contained herein limits Publisher’s ability to exercise any rights
and/or to assert any claims and/or liabilities against Third Party Host under
any separate agreement between Publisher and Third Party Host.

IN WITNESS WHEREOF, the undersigned parties have executed this agreement as of
the date set forth below.  All signed copies of this Third Party Host Agreement
are to be deemed originals.

“THIRD PARTY HOST”

 

“PUBLISHER”

 

 

 

          

 

          

 

 

 

By:

 

 

By:

 

 

 

 

                

 

                

Name (please print)

 

Name (please print)

 

 

 

                

 

                

Title

 

Title

 

 

 

                

 

                

Date

 

Date

 

 

 

 

 

 

“Microsoft”

 

 

MICROSOFT LICENSING, GP

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

          

 

 

Name (please print)

 

 

 

 

 

          

 

 

Title

 

 

 

 

 

          

 

 

Date

 

 

 

7


--------------------------------------------------------------------------------